                                                                     ~
                                                                   ' f
                                                                         1 ,~.(~
                                                                          -   "-' - -
                                                                                        ]~.     TT




UNITED STATES DISTRICT COURT
                                                                   ;(
                                                                         . ')~    ~-    .. :
SOUTHERN DISTRICT OF NEW YORK
                                                         x

UNITED STATES OF AMERICA
                                                                CONSENT PRELIMINARY ORDER
              -   v.    -                                       OF FORFEITURE/
                                                                MONEY JUDGMENT
ALBANELLY RAMIREZ,
                                                                18 Cr.                   434     (JGK)
                               Defendant.

                                                     -   x

             WHEREAS,          on or about           June      18,            2018,            ALBANELLY RAMIREZ

(the     "defendant"),          among        others,         was         charged                 in   a   five-count

Indictment,        18 Cr.      434     (JGK)    (t~e      "Indictment"),                          with conspiracy

to steal government funds,                   in violation of Title 18, United States

Code,     Section       371     (Count       One);       theft            of            government         funds,      in

violation        of    Title    18,        United    States         Code,                     Sections    641    and    2

(Count Two); conspiracy to commit bank fraud,                                           in violation of Title

18, United States Code, Section 1349                          (Count Three); bank fraud,                               in

violation     of       Title    18,    United       :3tates        Code,                 Sections         1344   and    2

(Count Four); and aggravated                   ide~tity        theft,                   in violation of Title

18,     United    States       Code,        Secticns         1028A (a) (1),                      1028A (b),      and    2

(Count Five);

              WHEREAS, the Indictment included a forfeiture allegation

as to Counts One and Two of lhe Indictment,                                             seeking forfeiture to

the     United     States,       pursuant        to      Title            18,            United       States      Code,

Section     981 (a) (1) (C)          and    Title     28,     United                    States        Code,     Section

246l(c),     of        any     and    all      property,            real                 and      personal,         that
constitutes or is derived from proceeds traceable to the commission

of the offenses charged in Counts One and Two of the Indictment,

including but      not    limited          to    c    sum of money           in    United     States

currency   representing         the    amount              of   proceeds   traceable         to   the

commission of the offenses charqed in Counts One and Two of the

Indictment that the defendant personally obtained;

           WHEREAS, on or about March 20, 2019, the defendant pled

guilty to Count Two of the Indictment, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count Two of the Indictment and agreed

to   forfeit,    pursuant    to       Title          18,    United    States       Code,     Section

981 (a) (1) (C) and Title 28, United States Code, Section 2461 (c),                                 a

sum of money equal to $1, 308, 976. 09                          in United States currency,

representing the amount of proceeds traceable to the commission of

the offense charged in Count Twc of the Indictment;

            WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $1,308,976.09 in United States currency

representing      the    amount       of        proceeds         traceable        to   the   offense

charged    in    Count    Two     of       the        Indictment       that        the     defendant

personally obtained; and

                WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defenda11L,                        the proceeds traceable to the

offense charged in Count Two of the Indictment that the defendant
personally obtained cannot be                    located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED,                           by and between the

United     States    of America,           by    its      attorney        Geoffrey    S.       Berman,

United States Attorney, Assistant. United States Attorney, Jacob R.

Fiddelman of counsel,              and the defendant,                and her counsel,           Daniel

Steven Parker, Esq., that:

             1.      As a result of the offense charged in Count Two of

the    Indictment,         to    which     the    defendant           pled    guilty,      a    money

judgment in the amount of $1,308,976.09 in United States currency

(the    uMoney      Judgment"),          representing               the   amount     of    proceeds

traceable to the offense charged in Count Two of the Indictment

that the defendant personally attained,                             shall be entered against

the defendant.

             2.      Pursuant to Rule            ~;:?.   2 (b) (4)    of the Federal Rules of

Criminal      Procedure,            this         Consent            Preliminary       Order         of

Forfeiture/Money Judgment is final as to the defendant, ALBANELLY

RAMIREZ, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.      All        payments    on     the        outstanding      money       judgment

shall be made by postal                  money order,           bank or certified check,

made   payable,      in    this     instance,            to   the    United   States       Marshals

Service,    and del .i vered by mail to the                     United States Attorney's
Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Fnterprises Unit,                 One St. Andrew's Plaza,

New York,        New York 10007 and shall indicate the defendant's name

and case number.

                 4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and    the    United   States    shall   have    clear      title   to    such

forfeited property.

                 5.     Pursuant to Title 21,       United States Code,        Section

853 (p),    the       United States   is    aJthorized     to   seek   forfeiture      of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.     Pursuant to Rule ::;2.2 (b) (3) of the Federal Rules of

Criminal         Procedure,    the    United    States     Attorney's      Office      is

authorized to conduct any discovery needed to identify, locate or

dispose          of     forfeitable     property,        including       depositions,

interrogatories,          requests    for   production     of   documents      and   the

issuance of subpoenas.

                 7.     The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order         of    Forfeiture/Money ,Judgment,         and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.
            8.      The     Clerk     of   the      Court     shall    forward     three

certified        copies     of      this     Consent        Preliminary        Order    of

Forfeiture/Money          Judgment    to   Assistant        United    States    Attorney

Alexander    J.     Wilson,       Co-Chief     of    the     Money    Laundering       and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.




                                 SPACE INT:imTIONALLY

                                      LEFT BLANK
           9.   The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York /



By:
      JACOB R. FIDDELMAN
      Assistant United States Attorney
      One St. Andrew's Plaza
      New York, NY 10007
       (212) 637-1024

ALBANELLY RAMIREZ


By:
                                                     DATE



By:
      DANIEL STEVEN PARKER, ESQ.
      Attorney for Defendant
                                                     /rJif_ _
                                                     DAT

      Parker & Carmody
      850 Third Avenue, 14th Floor
      New York, NY 10022

SO ORDERED:

~iYJ
HO
     ~/{4(
   ABLE JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
